Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered June 23, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2½ to 5 years, unanimously affirmed.
The hearing testimony of the two police officers that they responded within a matter of seconds to a series of broadcasts describing the suspect as an African-American male, 50 years old, weighing 225 pounds, wearing glasses and a baseball cap, possessing a gun, and threatening a bartender, observed defendant matching the description and saw an open bag at his feet containing glassine envelopes was not incredible as a matter of law (see, People v Garafolo, 44 AD2d 86, 88), and provided probable cause for defendant’s arrest (see, People v Perdomo, 210 AD2d 96, lv dismissed 85 NY2d 912). Nor is there merit to defendant’s claim that he was entitled to disclosure of the informant’s name at the suppression hearing (see, People v Darden, 34 NY2d 177, 181-182). Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Williams, JJ.